DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabuchi et al. (2018/0058843).
Claim 1
 	Tabuchi et al. (2018/0058843) discloses a stage (Fig. 1, Ref. 21) that includes a placement surface (Fig. 1, Ref. 211) on which a measurement object (Fig. 1, Ref. W) is placed, and can move the placement surface (Fig. 1, Ref. 211); a movement controller (Fig. 1, Ref. 27) that controls the movement of the stage (Fig. 1, Ref. 21); an illuminator (Fig. 1, Ref. 241) that illuminates the measurement object (Fig. 1, Ref. W), which is placed on the 10stage (Fig. 1, Ref. W), with measuring light having a predetermined pattern (See Fig. 1, illumination pattern dotted lines); a photoreceptor (Fig. 1, Ref. 25) that receives the measuring light which is reflected by 

    PNG
    media_image1.png
    500
    767
    media_image1.png
    Greyscale

Claim 2
 	Tabuchi et al. (2018/0058843) discloses stage (Fig. 1, Ref. 21) comprises a rotation stage (Fig. 1, Ref. 23) part that can rotate the placement surface (Fig. 1, Ref. 211) about a rotation axis, and 30a translation stage part (Fig. 1, Ref. 212) that translates the placement surface in a plane to which the placement surface (Fig. 1, Ref. 211) belongs, and wherein the three-dimensional shape measuring apparatus further comprises 71Attorney Docket No.: 3110-322 a mount (Fig. 1, Ref. 22) that supports the rotation stage (Fig. 1, Ref. 23) part and the translation stage part (Fig. 1, Ref. 212) so that they overlap one another as viewed in the rotation axis direction of the rotation stage part (Fig. 1, Ref. 23).
Claim 3
  	Tabuchi et al. (2018/0058843) discloses 5the processor (Fig. 1, Ref. 5) determines whether only rotates the rotation stage part (Fig. 1, Ref. 23).
Claim 5	

Claim 6
 	Tabuchi et al. (2018/0058843) discloses a support (Fig. 2, Ref. 28) that is coupled to the mount (Fig. 2, Ref. 22), and fixedly supports the illuminator and the photoreceptor (Fig. 2, Ref. 25a, 25b) to produce a measurement area (See Fig. 2) to be measured by the measuring light above the stage (Fig. 2, Ref. 21), and a fixer (Fig. 2, Ref. 20) that is fastened to an upper part of the support (Fig. 2, Ref. 28), and fixes the illuminator 25and the photoreceptor (Fig. 2, Ref. 25a, 25b) to incline optical axes of the illuminator and the photoreceptor with respect to the placement surface so that the illuminator and the photoreceptor face the measurement area obliquely downward (See Fig. 2, Ref. J11, J12).  
Claim 7
 	Tabuchi et al. (2018/0058843) discloses the processor (Fig. 1, Ref. 5) is capable of generating shape data of the measurement object (Fig. 1, Ref. W) under simple generation conditions (Para. 0079; claim limitation fails to disclose what a simple generation condition is and therefore the capturing of multiple images by the prior art to generate a three-dimensional shape data reads on the claimed limitation).  
Claim 8
 	Tabuchi et al. (2018/0058843) discloses the simple generation conditions includes limitation on the number of used projection patterns of the illuminator if two or more projection patterns are included (Para. 0059). 
10

Claim 11
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (2018/0058843) in view of NAKAMURA (2016/0161250).
Claim 410
	Tabuchi et al. (2018/0058843) substantially teaches the claimed invention except that it does not show the movement controller controls X-Y direction movement of the translation stage part, and controls the rotation of the rotation stage part at the position after the X-Y direction movement. NAKAMURA (2016/0161250) shows that it is known to provide the movement controller (Fig. 2, Ref. 4) controls X-Y direction movement of the translation stage part (Fig. 1, Ref. 62, 63), and controls the rotation of the rotation stage part at the position after the X-Y direction movement (Fig. 1, Ref. 68) for a shape measurement device. It would have been obvious to combine the device of Tabuchi et al. (2018/0058843) with the controller and stages of NAKAMURA (2016/0161250) before the effective filing date of the claimed invention for the purpose of providing increased scanning range of the surface of the object, therefore improving the overall quality of the scan.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        June 17, 2021